Citation Nr: 0722956	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-01 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder 
secondary to trauma, to include for dental treatment 
purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October  
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from A rating decision in November 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that new and material 
evidence had not been received to reopen a claim for service 
connection for dental disorder secondary to trauma, to 
include for dental treatment purposes.  A May 2006 Board 
decision found that new and material evidence had been 
received to reopen the claim for service connection for a 
dental disorder secondary to trauma, to include for dental 
treatment purposes, reopened the claim, and remanded the 
claim to the RO for additional notice, development, and 
adjudication on the merits.  The May 2006 remand to the RO 
was for notice pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006), and additional assistance pursuant to 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006) in the form of a 
VA medical opinion.  That notice and development has been 
completed, the claim was readjudicated, and the case has been 
returned to the Board for further appellate consideration.  

In June 2005, the veteran testified at a hearing before a 
Decision Review Officer; a copy of the transcript is 
associated with the record.  This case has been advanced on 
the Board's docket due to the advanced age of the appellant.  
See 38 U.S.C.A. §7107 (West 2002 & Supp. 2006); 38 C.F.R. § 
20.900(c) (2006).

By Statement in Support of Claim dated May 25, 2007, and 
received on May 31, 2007, the veteran wrote that he was 
requesting an "increased award" for his service-connected 
bilateral hearing loss, and contended that the bilateral 
hearing loss had increased in severity since the last rating 
examination.  This written submission is sufficient to raise 
a claim for an increased rating for service-connected 
bilateral hearing loss, which the RO has not had the 
opportunity to adjudicate.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of entitlement to an 
increased rating for bilateral hearing loss is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

By Statement in Support of Claim dated May 25, 2007, and 
received on May 31, 2007, and prior to the promulgation of a 
Board decision in the appeal, the Board received notification 
from the appellant that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met on the issue of entitlement to 
service connection for a dental disorder secondary to trauma, 
to include for dental treatment purposes.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative 
prior to the issuance of a final Board decision.  
38 C.F.R. § 20.204.  By Statement in Support of Claim dated 
May 25, 2007, and received on May 31, 2007, and prior to the 
promulgation of a Board decision in the appeal, the Board 
received written notification from the appellant that a 
withdrawal of this appeal is requested.  In the Statement in 
Support of Claim, the appellant wrote, "I wish to 
discontinue any additional action on my claim.  I do not want 
to continue my appeal or have my claim returned to the 
Board."  The veteran's national representative was 
apparently unaware of the withdrawal of appeal when it 
submitted the July 2007 brief.  Because the representative's 
July 2007 brief was submitted after the veteran had withdrawn 
the claim, and after the expiration of the appeal period, the 
filing of the brief is of no legal effect.  See 38 C.F.R. 
§ 20.204(c).  Because there remain no allegations of errors 
of fact or law for appellate consideration, the Board does 
not have jurisdiction to review the appeal, and the appeal is 
dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


